Title: Proclamation, 20 November 1783
From: Washington, George
To: 


                  
                      20th day of Novemr 1783
                  
                  Whereas at the time when the troops who were engaged for the War were furloughed, the men inlisted to serve three years in the Legionary Corps commanded by Colo. Sheldon, were permitted to be absent from the army for a limited time; And whereas, from the circumstances which have since intervened, their further services may be dispensed with, without detriment to the Public.  In virtue of a resolution of Congress authorising me there unto, I do therefore direct & command that the said non-commissioned Officers, & private Soldiers enlisted to serve three years in the Legionary Corps commanded by Colo. Sheldon, shall be from the present day discharged, they are hereby discharged from all further service in the armies of the United States.  Given at West Point, this 20th day of Novemr 1783.
                  
                     G: Washington
                  
               